Citation Nr: 0021941	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  95-23 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
September 1988.  Service in Vietnam is indicated by the 
evidence of record.   

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
a January 1995 rating decision, service connection was 
established for post-traumatic stress disorder (PTSD).  A 10 
percent evaluation was assigned, effective from June 30, 
1994.  The veteran expressed disagreement with the assigned 
disability rating.  In July 1999, the RO assigned a 30 
percent rating to the PTSD effective June 30, 1994.  In May 
2000, the RO assigned a 50 percent disability evaluation to 
the PTSD, effective June 30, 1994.   

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Veterans Appeals for Veteran's Claims (Court) held 
that regarding a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits are awarded."  Id. at 38.  
Consequently, the issue of entitlement to an increased rating 
for PTSD is still before the Board for appellate review.  

This matter was remanded to the RO in April 1997 and November 
1999 for additional development. 

In an October 1998 rating decision, the RO denied entitlement 
to service connection for diabetes mellitus.  The veteran was 
notified of this determination and did not file a timely 
appeal.  Thus, this issue is not before the Board for 
appellate review.  



FINDINGS OF FACT

1.  The revised version of 38 C.F.R. § 4.130, Diagnostic Code 
9411, effective from November 7, 1996, is more favorable to 
the veteran's claim.    

2.  Prior to November 7, 1996, the veteran's PTSD was 
principally manifested by recurrent nightmares, sleep 
impairment, chronic fatigue and trouble concentrating, which 
was productive of considerable occupational and social 
impairment; there was no evidence of severe occupational or 
social impairment, totally incapacitating psychoneurotic 
symptoms, virtual isolation in the community, or a 
demonstrable inability to obtain and retain employment.  

3.  After November 7, 1996, the veteran's PTSD is principally 
manifested by recurrent nightmares, occasional flashbacks, 
occasional passive suicidal ideation, difficulty sleeping, 
increased irritability, exaggerated startle response, 
euthymic mood, increased arousal, avoidance, depression, and 
anxiety, which is productive of occupational and social 
impairment with reduced reliability and productivity; there 
is no evidence of occupational and social impairment with 
deficiencies in most areas, an inability to establish and 
maintain effective relationships, or total occupational or 
social impairment.  


CONCLUSIONS OF LAW

1.  Prior to November 7, 1996, the criteria for a disability 
evaluation in excess of 50 percent for PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

2.  On and after November 7, 1996, the criteria for a 
disability evaluation in excess of 50 percent for PTSD have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a disability evaluation 
in excess of 50 percent for PTSD.  In the interest of 
clarity, after reviewing generally applicable law and 
regulations, the Board will discuss the issue on appeal.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Effective November 7, 1996, during the pendency of this 
appeal, the Schedule, 38 C.F.R. Part 4, was amended with 
regard to rating mental disorders including PTSD.  See 61 
Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 
4.130). 

In VAOPGCPREC 3-2000, the General Counsel held that when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, a 
determination as to whether the intervening change is more 
favorable to the veteran should be made.  If the amendment is 
more favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of 
the regulatory change; and the prior regulation should be 
applied to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000.

Before November 7, 1996, the Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70%  Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment. 

50%  Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment. 

30%  Definite impairment in the ability 
to establish or maintain effective and 
wholesome relationships with people, with 
psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment.  

10%  Less than the criteria for the 30 
percent, with emotional tension or other 
evidence of anxiety productive of mild 
social and industrial impairment.

0% There are neurotic symptoms which may 
somewhat adversely affect the 
relationships with others but which do 
not cause impairment of working ability.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93), 59 Fed. 
Reg. 4752 (1994).  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c).

On and after November 7, 1996, the Schedule reads as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0%  A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Codes 9411 (1999).  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). 

Factual Background

A September 1994 VA psychiatric examination report indicates 
that the veteran reported that he began to have recurrent 
nightmares in service.  The veteran would wake up at around 
2:00 in the morning and had a difficult time going back to 
sleep.  He had nightmares almost every night.  The veteran 
saw a local doctor in Texas and tried sleep medication which 
did not work.  Since discharge from service, the veteran had 
been employed as a part-time bus driver for a school district 
in Texas.  He drove about 7 hours a day; that was his only 
source of income.  The veteran reported that due to his 
chronic sleep interruption, he was chronically fatigued and 
had a little trouble concentrating.  He denied any history of 
paranoia, startle reflexes, or change in irritability.  He 
described himself as a jovial, nice man.  His main focus of 
complaint has been sleep interruption and vivid memories and 
nightmares related to the loss of friends in Vietnam.

Upon examination, the veteran was casually dressed.  He was 
polite and cooperative.  His speech was clear and 
grammatically intact.  He was goal-oriented in his thinking.  
Recent memory was intact.  He denied any suicidal ideation.  
His only complaint was sleep disturbance secondary to the 
vivid memories and nightmares.  His judgment was good, his 
insight was fair.  The veteran was competent to handle his 
own benefits.  The Axis I diagnosis was PTSD, mild.  

An October 1997 VA psychiatric examination report indicates 
that the examiner reviewed the claims folder.  It was noted 
that the veteran lived in Texas with his wife and adult 
daughter.  He spent much time working around the house and 
doing odd jobs.  He stated that his relationship with his 
wife and daughter was fine.  The veteran had friends with 
whom he enjoyed spending time.  The veteran was not receiving 
treatment for PTSD; the treatment facilities were too far 
away and too expensive.  He still worked part-time and drove 
a school bus approximately two hours a day.  He was retired 
and was receiving retirement income.

The veteran stated that his predominant problem was recurrent 
distressing dreams of the events in Vietnam.  These woke him 
up every night, and he would yell out.  The veteran denied 
recurrent and intrusive distressing daytime recollections of 
the events.  He did have flashbacks; he had approximately 
eight flashbacks in his life.  The most recent flashback was 
last month.  

The veteran denied intense psychological distress at exposure 
to events that symbolize or resemble an aspect of the 
traumatic event.  He denied efforts to avoid thoughts or 
feelings associated with the trauma, activities or situations 
that arouse recollection of the trauma, or psychogenic 
amnesia.  The veteran denied markedly diminished interest in 
significant activities; he enjoyed sports and walking.  He 
had friends and did not feel detached or estranged from 
others.  He felt very close to his family and was able to 
have love feelings for them.  He had occasional passive 
suicidal ideation.  The veteran had difficulty staying asleep 
secondary to the nightmares; he slept four to six hours per 
night and napped during the day.  The veteran has noticed in 
the last year that he has become more irritable.  He had no 
outbursts of anger or physical violence.  He denied 
difficulty concentrating, hypervigilance, or physiologic 
reactivity upon exposure to events that symbolize or resemble 
an aspect of the traumatic event.  He had an exaggerated 
startle response.

Examination revealed that the veteran was casually dressed 
and groomed.  His speech had a normal rate, rhythm, and 
volume.  His thought processes were clear, logical, and goal-
directed.  His thought content was negative for auditory or 
visual hallucinations or suicidal or homicidal ideations.  
His mood was euthymic.  His affect was mobile and congruent.  
His cognitive examination was grossly intact.  His insight 
was fair.  His judgment was good.  The veteran appeared 
capable of managing his own benefit payments.  

The Axis I diagnosis was anxiety disorder, not otherwise 
specified.  His current GAF score was 70.  This was based on 
the fact that the veteran was employed to the extent that he 
currently wished to be, he had meaningful interpersonal 
relationships, and he functioned well at his job, but he did 
have one recurring symptom of PTSD that was interfering with 
his life more than just in a psychosocial stressor type 
situation.  The examiner stated that the diagnosis was 
changed from PTSD to anxiety disorder as a correction of a 
previously erroneous diagnosis.  The veteran did not meet 
criteria C for PTSD which required three out of seven 
persistent avoidance symptoms.  The veteran has possibly one 
of those symptoms.  The examiner indicated that since there 
was not a DSM-IV diagnosis of subsyndromal PTSD, and the 
veteran had some anxiety symptoms consistent with PTSD, the 
only available diagnosis was anxiety disorder, not otherwise 
specified.

A May 1999 VA psychiatric examination report indicates that 
the veteran was examined by a Board of two VA psychiatrists, 
Dr. D. and Dr. K.  The medical records and claims folder were 
reviewed by the VA psychiatrists.  It was noted that the 
veteran has had no hospitalizations for treatment of PTSD and 
he was not receiving outpatient care.  The veteran continued 
to work as a school bus driver, at the same work level as 
before.  He enjoyed this job, got along well with the 
children and had no particular difficulty.  The veteran 
reported no time lost from work.  He worked a very limited 
scheduled since he was retired from the military and did not 
feel pressure to work.  Also, he noted that his wife worked.  
He and his wife lived a very moderate social life in some 
part due to her working.  He stated that they enjoy dancing 
and going out to dances together.  He was also very active in 
his church work and enjoyed contributing voluntarily to work 
around the church.  He was happy with his present level of 
activity.

The veteran continued to have great difficulty sleeping and 
nightmares of his Vietnam experiences.  He reported having 
some anxiety at times when Vietnam episodes are discussed and 
he described some irritability that has frequently intruded 
in his marriage through the years, although he reported a 30 
year marriage which was pretty good at the present time.

Examination revealed no increase in psychomotor activity.  
The veteran spoke calmly and freely and was able to answer 
questions relevantly without any apparent attempt to conceal 
information.  His thoughts were well-organized, logical and 
coherent.  He was able to proceed to a goal of thought 
without difficulty.  There was no evidence of delusions or 
hallucinations.  His mood appeared to be euthymic.  His 
responses were all quite appropriate to his mood and the 
situation.  He showed no defects of language.  His memory and 
recall were all quite good.  The veteran did not have 
impairment of thought process or communication, inappropriate 
behavior, or suicidal or homicidal thoughts, ideations or 
plans or intent.  The veteran's ability to maintain minimal 
personal hygiene and other basic activities of daily living 
appeared to be very adequate.  There was no obsessive or 
ritualistic behavior which interfered with routine 
activities.  All speech patterns are normal.  There was no 
evidence of panic attacks.  The veteran did not describe 
depression or depressed mood or anxiety.  There was no 
evidence of impaired impulse control and its effect on 
motivation or mood.  The veteran was capable of managing his 
benefit payments.  

The examiners indicated that the veteran persistently re-
experienced the traumatic event by recurrent distressing 
dreams of the event and exhibiting intense psychological 
stress at exposure to external cues.  The veteran showed 
avoidance by making some minimal efforts to avoid 
conversation associated with trauma.  He showed persistent 
symptoms of increased arousal by difficulty falling or 
staying asleep and irritability with outbursts of anger.  The 
duration of the disturbance was more than one month and 
actually extended back to the time of his first Vietnam 
combat experience.  His disturbance has caused significant 
distress in psychological functioning and to a lesser degree 
to some social functioning in his marriage which has improved 
through the years.  

The Axis I diagnosis was anxiety disorder, not otherwise 
specified.  His GAF score was 60.  The Board of the two VA 
psychiatrists concluded that the veteran clearly experienced 
symptoms of PTSD earlier after his return from Vietnam and to 
a diminishing extent during his military career.  The veteran 
has developed very good adaptive skills in order to deal with 
his PTSD and that coupled with his deep religious faith, 
supportive family and his fundamentally healthy attitude has 
mitigated his symptoms to the point that they have 
diminished.  Consequently, he did not at this time meet the 
criteria for the diagnosis of PTSD but he did meet the 
diagnosis of anxiety disorder, not otherwise specified which 
was a category including disorders that do not meet criteria 
for any specific anxiety disorder, such as PTSD.  The 
psychiatrists indicated that it was important to remember 
that there was no diagnosis available for residual PTSD which 
would be appropriate in this case or for a subsyndromal post 
traumatic stress disorder which he would clearly fall into 
were it available.  As stated earlier by Dr. L., at this time 
the only available diagnosis was anxiety disorder, not 
otherwise

A January 2000 VA psychiatric examination report indicates 
that the veteran has had no psychiatric outpatient treatment 
since last rating exam.  Since last rating exam, the veteran 
continued to reside in Texas with his wife and adult 
daughter.  He continued to drive a school bus; he worked four 
hours per day, five days per week.  The veteran continued to 
have recurrent nightmares approximately three times per week, 
and sleep impairment.  He admitted to some depression that 
had increased since last rating exam.  He reported that he 
had suicidal ideation last September and October, but has not 
had any since then.  He had no suicidal intent or plan.  The 
veteran complained of some irritability.  He disliked talking 
about Vietnam or watching any war movies.  The veteran 
reported no time lost from work in the last 12 months.  
Mental status examination was essentially the same as in May 
1999.  The veteran's overall affect was restricted; he had an 
overall mood of depression.  The examiner indicated that the 
veteran had an overall defensive strategy of distancing 
himself from emotional content.  The examiner indicated that 
all of the diagnostic criteria to establish a diagnosis for 
PTSD, as specified in DSM-IV, were not fully met at this 
time.  These were basically the same as in previous exam, 
with the exception that on this interview, history was 
obtained that veteran does turn off war movies if they come 
on television and does avoid conversations about traumatic 
events in Vietnam.  


A February 2000 addendum to the January 2000 VA psychiatric 
examination report indicates that mental status examination 
was essentially the same as in January 2000.  There was no 
memory loss, or impairment (both short and long-term).  There 
was no obsessive or ritualistic behavior which interfered 
with routine activities.  The veteran evidenced a mildly 
depressed mood.  There was no evidence of impaired impulse 
control and its effect on motivation or mood.  The veteran 
reported frequent difficulty sleeping with overall decreased 
number of hours of sleep and frequent awakenings due to 
nightmares, with some fatigue the next day.  The veteran was 
competent.  The Axis I diagnosis was anxiety disorder, not 
otherwise specified.  The GAF score was estimated to be 58 to 
60.  The examiner stated that the veteran continued to 
experience moderate difficulty in functioning due to fatigue 
from frequent nightmares.  The examiner indicated that the 
comments and opinions expressed in the previous examination 
report continued to apply at the present time.  The examiner 
stated that the veteran's symptoms at the present time 
represent a residual form of PTSD in which nearly all of the 
criteria were met, but not quite all.  Since there was no 
diagnostic category for residual form of PTSD in the DSM-IV, 
the only diagnosis available to use in such a situation was 
anxiety disorder, not otherwise specified.  The examiner 
stated that the veteran continued to experience dysfunction 
from the remaining PTSD.  In particular, his nightmares 
continued to be a major factor for him since they produced 
fatigue the following day and interfered with his 
functioning. 

A February 2000 VA social and industrial survey report 
indicates that at the current time, the veteran was a happily 
married man who was married to a certified schoolteacher and 
so far has been satisfied with his part-time bus driver job.  
Ever since his discharge from the service, he has had this 
part-time job as a school bus driver.  He tended to enjoy the 
job but reported that sometimes the kids got on his nerves.  
The veteran knew he had an important job and he knew the 
responsibilities that go with his bus driver's job.  The 
veteran stated that he eventually would like to change jobs 
and he was talking to a vocational counselor.  He kind of had 
doubts and fears about a job change because of his age and 
PTSD symptoms.  He did not know if he would be successful in 
his schooling and manage his job.  The veteran was very mild-
mannered, friendly, and cooperative.  

The social worker indicated that the veteran complained of 
frequent nightmares, poor sleep patterns, anxiety, 
nervousness, irritability, occasional crying spells, and mood 
swings.  Presently, he was not being followed by psychiatry 
or was on any psychotropic medications.  He was afraid to 
take any medication that can hamper his job performance.  For 
the longest time, he had been able to suppress his symptoms 
and manage to do a fairly good job.  The social workers 
indicated that the veteran's wife appeared to be very calm 
and understanding.  She acknowledged that the veteran 
definitely needed follow-up care secondary to his recurrent 
Vietnam combat experiences.  The veteran stated that he saw a 
psychiatrist in 1995, but did not follow-up because he was 
afraid that she would put him on some type of medication that 
would impair his job performance.  The plan was for the 
veteran to seek follow-up care.  The veteran acknowledged the 
need for care and treatment for his PTSD, and stated that his 
symptoms were becoming worse. 

Analysis

Initial matters

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for PTSD is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran is awarded service connection for a disability and 
appeals the RO's initial rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

Since the claim of entitlement to an increased evaluation for 
service-connected PTSD is well grounded, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  As noted in the 
Introduction, this case has been remanded by the Board on two 
occasions so that additional evidentiary development could be 
accomplished.  The veteran has been provided with VA 
examinations, which have been reported in detail above and 
which thoroughly discuss his service-connected disability, in 
September 1994, October 1997, May 1999, January 2000 and 
February 2000.  He has been accorded and a full opportunity 
to present evidence and argument in support of this claim.  
The Board is not aware of any other evidence which must be 
obtained in order for an informed decision to be made as to 
this issue.  The Board finds that all facts that are relevant 
to this issue have been properly developed.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate all of the evidence.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an "approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54. 

Discussion

The RO has assigned a 50 percent evaluation to the veteran's 
service-connected PTSD under the provisions of Diagnostic 
Code 9411 [PTSD], effective from June 30, 1994.      

i.  Choice of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

During the course of this appeal, the diagnosis of the 
veteran's psychiatric disorder has changed.  Service 
connection was initially granted for PTSD in January 1995.  
Upon VA examination in October 1997, the VA examiner 
indicated that the veteran's diagnosis was changed from PTSD 
to anxiety disorder, not otherwise specified.  The examiner 
indicated that the diagnosis was changed because the veteran 
did not meet all the criteria for PTSD.  The veteran only had 
only possible PTSD symptom.  The examiner stated that since 
there was no DSM-IV diagnosis for subsyndromal PTSD and the 
veteran did have some anxiety symptoms consistent with PTSD, 
the only available diagnosis was anxiety disorder, not 
otherwise specified.  The board of two psychiatrists who 
performed the May 1999 VA examination report concluded that 
the veteran clearly experienced PTSD symptoms early after his 
return from Vietnam, and he developed good adaptive skills in 
order to deal with the PTSD.  The psychiatrists indicated 
that the veteran mitigated his symptoms to the point that 
they diminished.  The psychiatrists indicated that therefore 
the veteran did not meet the criteria for the diagnosis of 
PTSD but did meet the diagnosis of anxiety disorder, not 
otherwise specified, which was a category including disorders 
that did not meet the criteria for any specific anxiety 
disorder.  The psychiatrists indicated that there was no 
diagnosis available for residual PTSD or for a subsyndromal 
PTSD which would be appropriate in this case.      

In light of the above medical evidence, the Board finds that 
although the veteran no longer has a diagnosis of PTSD, he 
does have residual PTSD or subsyndromal PTSD.  Thus, the 
application of Diagnostic Code 9411, by analogy, is 
appropriate, since the veteran's symptoms are consistent with 
the rating criteria found in Diagnostic Code 9411.  See 
38 C.F.R. § 4.20 (1999).  The Board also points out that even 
if the service-connected disability were to be reclassified 
as another of the anxiety disorders, see 38 C.F.R. § 4.130, 
Diagnostic Codes 9400 et seq., identical rating criteria 
would apply. 

ii.  Comparison of the former and revised versions of 
Diagnostic Code 9411 

The veteran's claim of entitlement to service connection for 
PTSD was filed on June 30, 1994.  As noted above, during the 
pendency of this appeal, the provisions of Diagnostic Code 
9411 were revised effective November 7, 1996.  See 61 Fed. 
Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130).   

In accordance with VAOPGCPREC 3-2000, the Board has compared 
both versions of Diagnostic Code 9411 and has determined that 
the revised version is more favorable to the veteran's claim.  
The revised rating criteria sets forth objective criteria, 
such as certain symptoms, that must be met for the assignment 
of a disability evaluation.  The former rating criteria sets 
forth certain degrees of impairment, such as severe, for each 
disability rating.  This is a somewhat less clear and more 
subjective standard.  The Board finds that the revised rating 
criteria is more favorable to the veteran's claim because an 
objective criteria is easier to demonstrate or establish than 
a subjective criteria.  The Board finds that the revised 
version of Diagnostic Code 9411 is more favorable to the 
veteran's claim.    

Thus, in accordance with VAOPGCPREC 3-2000, the Board will 
analyze the veteran's claim under the former version of 
Diagnostic Code 9411 prior to November 7, 1996, the effective 
date of the amended regulations.  The Board will than analyze 
the veteran's claim under the revised provisions of 
Diagnostic Code 9411 from November 7, 1996, since the revised 
version is more favorable to the veteran's claim.  

iii.  Analysis of the former version of Diagnostic Code 9411 
from June 30, 1994 to November 6, 1996  

In applying the law the existing facts, the Board finds that 
the preponderance of the evidence does not establish that the 
veteran's PTSD was productive of severe impairment prior to 
November 7, 1996.  As noted above, in order for a 70 percent 
disability evaluation to be assigned under the former 
provisions of Diagnostic Code 9411, the evidence must 
establish that the veteran's PTSD causes severe impairment in 
the veteran's ability to establish and maintain effective or 
favorable relationships with people and that the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  

The medical evidence establishes that the veteran's PTSD 
causes mild to moderate social and industrial impairment.  
The medical evidence of record establishes that the veteran's 
PTSD is manifested by recurrent nightmares and sleep 
impairment which resulted in chronic fatigue and trouble 
concentrating.  The September 1994 VA examination report 
specifically characterized the PTSD as mild.  

The medical evidence of record further does not establish 
that the veteran's PTSD causes severe social or industrial 
impairment.  There is no evidence that his ability to 
establish and maintain effective or favorable relationships 
was severely impaired.  The evidence of record shows that the 
veteran was able to establish and maintain effective 
relationships with people.  He was married and he lived with 
his wife.  He described his marriage as happy.  He stated 
that he felt close to his family and he loved them.  The 
veteran reported that he had friends.  He went to church and 
volunteered at the church.  The veteran reported that he 
enjoyed sports and dancing.   

The evidence of record further shows that the veteran was and 
is able to retain and obtain employment.  The evidence 
indicates that the veteran has continuously worked as a 
school bus driver since separation from service in 1988 to 
the present.  He worked about 7 hours a day.  The veteran 
reported that he enjoyed his job.  The Board finds that the 
symptoms due to the service-connected PTSD more closely 
approximates the assignment of a 50 percent evaluation.  The 
evidence establishes, at worst, considerable occupational and 
social impairment.  As discussed in detail above, the veteran 
is able to function reasonably well in both social and 
industrial environments.  It is clear that his part-time job 
as a school bus driver may be indicative of diminution in 
this industrial abilities due to PTSD, but such is recognized 
in the assignment of a 50 percent disability rating.  See 
38 C.F.R. §§ 3.321(a). 4.1 (1999).  The Board further finds 
that the preponderance of the evidence is against finding 
that his PTSD is manifested by severe impairment such as to 
warrant a 70 percent disability rating under the former 
rating criteria.  The medical and other evidence which has 
been discussed in detail above makes it clear that the 
veteran's impairment due to PTSD is not severe.  He is able 
to maintain effective and favorable relationships with people 
and he is able to function effectively on the job.  Indeed, 
it appears from the evidence that he does a fine job as a 
school bus driver.    

Additionally, the Board finds that the preponderance of the 
evidence is against a rating of 100 percent under the former 
criteria, as there is no evidence demonstrating that the 
veteran experiences either totally incapacitating 
psychoneurotic symptoms, a gross repudiation of reality, 
disturbed thought or behavioral processes, or explosions of 
aggressive energy resulting in profound retreat from mature 
behavior.  The evidence of record fails to reflect anything 
approaching total incapacitation due to PTSD.  There is no 
evidence of virtual isolation.  As noted above, the veteran 
reported that that he had friends and attended church.  
  
The evidence of record further does not establish that the 
service-connected PTSD causes a demonstrable inability to 
obtain or retain employment.  See Johnson v. Brown, 
7 Vet. App. 95, 97 (1994).  As noted above, the evidence of 
record shows that since separation from service in 1988, the 
veteran has worked part-time as a bus driver.  He reported 
that he enjoyed this job.  There is no evidence that the 
veteran lost time from work due to his PTSD.  Thus, the Board 
finds that the preponderance of the evidence is against a 100 
percent disability rating under the former criteria, as the 
record does not show that the veteran is demonstrably unable 
to obtain or retain employment due to his major depression.  

In so concluding, the Board wishes to make it clear that it 
is cognizant of the caution found in 38 C.F.R. § 4.130 (1996) 
to the effect that care must be taken not to underrate an 
emotionally sick veteran with a good work record.  The Board 
believes that it has not done so.  In addition to the 
veteran's wok record, it has looked at other factors, such as 
his social integration.  See 38 C.F.R. § 4.129 (1996).  
Taking all of the pertinent factors into consideration, the 
Board believes that the veteran is mot appropriately rated at 
the 50 percent level.

In summary, a disability evaluation in excess of 50 percent 
for the service-connected PTSD under the rating criteria in 
effect prior to November 7, 1996 is not warranted, for the 
reasons and bases described above.  

iv.  Analysis of the revised version of Diagnostic Code 9411 
from November 7, 1996  

In applying the law the existing facts, the Board finds that 
the preponderance of the evidence also does not establish 
that a 70 percent evaluation is warranted under the revised 
version of Diagnostic Code 9411.  

The medical evidence of record establishes that the veteran 
has mild to moderate impairment due to the PTSD.  The Board 
bases its conclusion in large part on the several psychiatric 
evaluations of record, which have been discussed in detail 
above, including his GAF scores, which ranged from 58 to 70, 
is indicative of mild to moderate symptoms [see Carpenter, 
supra].  According to the medical evidence eof record, the 
veteran's PTSD is principally manifested by recurrent 
nightmares, occasional flashbacks, occasional suicidal 
ideation, difficulty sleeping, increased irritability, 
exaggerated startle response, euthymic mood, increased 
arousal, avoidance, depression and anxiety. The October 1997 
VA examination report indicates that the veteran was employed 
to the extent that he wished to be, he had meaningful 
interpersonal relationships, and he functioned well at his 
job. The May 1999 VA examination by a Board of two VA 
psychiatrists indicated that the veteran had developed very 
good adaptive skills in order to deal with his PTSD and that, 
coupled with his deep religious faith, supportive family, and 
fundamentally healthy attitude mitigated his symptoms to the 
point they have diminished.  

The medical evidence establishes that the veteran's 
predominant symptom is his recurrent nightmares.  The May 
1999 VA examination report indicates that the veteran's 
increased arousal caused difficulty falling and staying 
asleep.  This disturbance caused significant distress in 
psychological functioning and, to a lesser degree, some 
distress in social functioning.  The February 2000 VA 
examination report indicates that the veteran continued to 
experience moderate difficulty in functioning due to fatigue 
from frequent nightmares.  The Board fins that the veteran's 
symptoms more closely approximate occupational and social 
impairment with reduced reliability and productivity, and a 
50 percent evaluation under the revised rating criteria is 
warranted.    

The Board finds that the evidence of record does not 
demonstrate that the veteran's service-connected PTSD causes 
occupational and social impairment with deficiencies in areas 
such as work, family relations, judgment and mood.  As 
discussed in detail above the veteran appears to be coping 
well in both the social and the employment areas.  There is 
no evidence that the veteran had obsessional rituals which 
interfered with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  The veteran has been invariably described as neat, 
well-mannered and pleasant.  The VA examinations reports 
indicate that the veteran had occasional passive suicidal 
ideation but no intent or plan.  There is no evidence that 
the veteran had difficulty in adapting to stressful 
circumstances or an inability to establish and maintain 
effective relationships.  Indeed, from the medical evidence 
he appears to be dealing adequately with his service-
connected psychiatric problem by relying on such resources as 
his family and his religious faith.  Thus, the preponderance 
of the evidence is against the assignment of a 70 percent 
evaluation under the revised criteria of Diagnostic Code 
9411.    

The Board has considered whether a 100 percent evaluation is 
warranted for the PTSD under the revised rating criteria for 
mental disorders.  The evidence of record does not 
demonstrate that the veteran's PTSD is manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation or own name.  The evidence of 
record shows that since separation from service in 1988, the 
veteran has worked part-time as a bus driver.  He stated that 
he enjoyed this job.  He worked part-time because he was 
retired and he did not have to work full-time.  There is no 
evidence of total social impairment.  As discussed above, the 
veteran lived with his wife and described his marriage as 
happy.  He attended church and had friends.  Thus, the Board 
finds that the preponderance of the evidence of record is 
against assignment of a 100 percent disability evaluation for 
the PTSD under the revised rating criteria for mental 
disorders.  

In summary, the Board finds that the preponderance of the 
evidence is against the assignment of a disability evaluation 
in excess of 50 percent for the veteran's PTSD under the 
revised version of Diagnostic Code 9411. 

v.  Fenderson considerations

Lastly, the Board notes that in Fenderson  v. West, 12 Vet. 
App. 119 (1999), it was held that evidence to be considered 
of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

A 50 percent disability rating has been assigned by the RO 
effective from June 30, 1994, the date of his claim.  See 38 
C.F.R. § 3.400 (1999).  The Board has examined the record in 
order to determine whether a higher rating could be assigned 
for any period.  However, there is no evidence that the 
veteran's service-connected PTSD has been productive of 
higher rating at any time.  It appears from the veteran's 
statements and the medical evidence that the disability has 
remained essentially constant over the entire period, 
although there appears to be some relatively slight recent 
worsening, as indicated by the GAF score of 58 during the 
most recent VA examination.  The Board has identified no 
basis for assigning a higher rating at any time.

vi.  Conclusion

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  A disability 
evaluation in excess of 50 percent for the service-connected 
PTSD is not warranted, for the reasons and bases described 
above.  The benefit sought on appeal is accordingly denied.   


ORDER

Entitlement to a disability evaluation in excess of 50 
percent for PTSD is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
- 24 -


- 1 -


